2020 IL App (1st) 171274

                                         FIRST DISTRICT
                                                                                 SIXTH DIVISION
                                                                                 June 5, 2020


                                           No. 1-17-1274

 THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the
                                                               )   Circuit Court of
          Plaintiff-Appellee,                                  )   Cook County.
                                                               )
     v.                                                        )   No. 97 CR 26539
                                                               )
 BRYAN McCLURKIN,                                              )   Honorable
                                                               )   Thomas V. Gainer, Jr.,
          Defendant-Appellant.                                 )   Judge,presiding.

          JUSTICE HARRIS delivered the judgment of the court, with opinion.
          Justices Cunningham and Connors concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant Bryan McClurkin appealsfrom an order of the circuit court, denying him leave

to file a successive petition under the Post-Conviction Hearing Act (Act). 725 ILCS 5/122-1 et seq.

(West 2018). On appeal, defendant contends that the denial of leave to file was erroneous because

he showed the requisite cause and prejudice for filing a successive petition. For the reasons stated

below, we affirm.

¶2                                      I. JURISDICTION

¶3     In January 2017, defendant filed a motion for leave to file a successive postconviction

petition.The circuit court denied that motion on April 14, 2017, and defendant filed his notice of

appeal on May 2, 2017. Accordingly, this court has jurisdiction pursuant to article VI, section 6,

of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rule 651(a)

(eff. July 1, 2017), governing appeals from a final judgment in a postconviction proceeding.
No. 1-17-1274


¶4                                     II. BACKGROUND

¶5     Following a 2000 jury trial in which the jury was instructed on second degree murder and

self-defense, as well as first degree murder, defendant was found guilty of the September 1997

first degree murders ofshopkeeper Nabil Tayeh and his 15-year-old employee,MaherHarb.At trial,

defendant had claimed self-defense against Tayeh and Harb, despite defendant being 6’8” tall

while Tayeh was 5’7” tall and Harb was 5’3” tall.The jury found defendant eligible for the death

penalty, including that he was at least 18 years old when he murdered two or more people.

¶6     A sentencing hearing was held, with considerable evidence in aggravation and mitigation.

In relevant part, psychologist Dr. Lawrence Heinrich testified for the defensethatdefendanthad a

severe personality disorder, albeit no mental illness, at the time of the offenses; that is,extreme

emotional distressresulting from childhood abuse impaired his judgment and impulse control. Dr.

Heinrich also testified that defendant’s personality disorder included “an inflated sense of self-

importance, resentful [and] arrogant attitudes, socially intimidating manner,” and being “self-

centered and socially intolerant” as well as “aware of and inconsiderate of the feelings of

others.”Dr. Heinrich’s opinion was based on interviews and testing in September 1999.

¶7     Therecordshows that defendant was born in December 1972 and had felony criminal

convictions in 1991 and 1994, including armed violence, with prison terms of six and four years

respectively. The jury chose to impose natural life imprisonment rather than the death penalty.

¶8     Before sentencing defendant, the trial court asked if there was any contest to the mandatory

application of a life sentence, and the defense had none. Noting that a natural life sentence was

mandatory and that mitigating evidence had been presented,the court gave defendant concurrent

sentences of natural life imprisonment.



                                               -2-
No. 1-17-1274


¶9     On direct appeal, we affirmed the convictions against a contention that the State misstated

evidence in its rebuttal closing argument.People v. McClurkin, No. 1-00-3322 (2003) (unpublished

order under Illinois Supreme Court Rule 23). The evidence underlying defendant’s convictions is

adequately set forth in our direct appeal order, so we shall set forth only the evidence and

procedural history necessary for an understanding of this appeal. In affirming the convictions, this

court found in part that the evidence against defendant was not closely balanced.

¶ 10   Defendant filed a pro sepostconviction petition in 2005, claiming in relevant part that

counsel was ineffective for not calling Dr. Heinrich as a trial witness to support his self-defense

argument and that his life sentence violated Apprendi v. New Jersey, 530 U.S. 466 (2000). The

circuit court summarily dismissed the petition in March 2005, finding that defendant “was never

able to establish that he acted in self defense as a result of his extreme emotional distress in either

the trial or the sentencing phase” and “was sentenced following a lengthy investigation by the trial

court of both mitigating and aggravating circumstances which runs contrary to the assertion that

the sentence was ‘automatic.’ ”This court affirmed that disposition against a contention that the

ineffectiveness claim for not calling Dr. Heinrich at trial was at least arguably meritorious. People

v. McClurkin, No. 1-05-1381 (2006) (unpublished order under Illinois Supreme Court Rule 23).We

held that evidence of a personality disorder that causes defendant to “overreact and become

enraged *** might account for the extreme nature of defendant’s behavior, but would not establish

that defendant believed, reasonably or unreasonably, that his actions were justified,” so that

defendant was not prejudiced by the failure to present this evidence at trial. Id. at 6.

¶ 11   In January 2017, defendant filed the pro semotion for leave to file a successive

postconviction petition now at issue. Defendant claimed that his mandatory life sentence without



                                                 -3-
No. 1-17-1274


possibility of parole was unconstitutionally excessive and disproportionate as applied to him

because the trial court could not consider the effect on his fatal actions of his age,24 years,atthe

time of the offenses, his history of abuse, and his personality disorder. Defendant pointed to Dr.

Heinrich’s sentencing testimony to show his “constant, vicious physical abuse” and “severe

personality disorder.”He argued that this court has stated—in People v. Gipson, 2015 IL App (1st)

122451,People v. House, 2015 IL App (1st) 110580,and People v. Brown, 2015 IL App (1st)
130048—that Miller v. Alabama, 567 U.S. 460 (2012), holding unconstitutional the mandatory

imposition of life sentences without possibility of parole upon persons who were minors at the

time of their offenses,should not be limited to defendants who were minorsbut should apply to

young adults.

¶ 12   On April 14, 2017, the circuit court denied defendant leave to file a successive petition.

The court notedthat, of the cases defendant cited, onlyHouseactually applied Miller to an adult.

The courtdistinguishedHouse’s “unique factual circumstances,” includinga 19-year-old

offenderwith no criminal history who was a “lookout rather than actively participating in the

shooting.” By contrast,defendant was “significantly older,”“had an extensive criminal

background,”anddirectly perpetrated the murders. The court noted that the statutory requirement

of natural life imprisonment for murdering more than one person has been upheld. The courtfound

that there was no proportionate-penalties issue because defendant was not a juvenile or minor when

he committed these offenses and thus was not similarly situated to minors who by statute are no

longer subject to mandatory natural life imprisonment. Defendant timely filed this appeal.




                                               -4-
No. 1-17-1274


¶ 13                                      III. ANALYSIS

¶ 14    Defendant contends that the denial of leave to file a successive petition was erroneous

because he showed the requisite cause and prejudice for filing a successive postconviction petition,

raising a claim that his mandatory life sentence without possibility of parole was unconstitutional

as applied to him, because the trial court could not consider the effect on his fatal actions of his

age, 24 years, at the time of the offenses, his history of abuse, and his personality disorder.

¶ 15    ThePost-Conviction Hearing Act (725 ILCS 5/122-1 et seq.(West 2018)) provides a

mechanism by which those under criminal sentence can assert their convictions were the result of

a substantial denial of their rights under the federal andState constitutions. 725 ILCS 5/122-1(a)(1)

(West 2018). The Act provides that a defendant may file only one postconviction petition without

leave of court, which is granted only when the defendantshows both cause for not raising a claim

earlier and prejudice from not raising it earlier. “Cause” is an objective factor impeding raising the

claim earlier, and “prejudice”is an error that so infected the trial proceedings that the resulting

judgment violated due process.725 ILCS 5/122-1(f) (West 2018). Because successive petitions are

disfavored, the burden is on a defendant seeking to file a successive petition, including a pro se

defendant, to show cause and prejudice. People v. Smith, 2014 IL 115946, ¶¶ 30, 31, 34.

Asuccessive petition is held to a higher standard than the frivolous and patently without merit, or

the gist of a meritorious claim, standard for summarily dismissing an initial postconviction

petition. Id.¶ 35.

        “[L]eave of court to file a successive postconviction petition should be denied when it is

        clear, from a review of the successive petition and the documentation submitted by the

        petitioner, that the claims alleged by the petitioner fail as a matter of law or where the



                                                -5-
No. 1-17-1274


       successive petition with supporting documentation is insufficient to justify further

       proceedings.” Id.

We review de novo the denial of leave to file a successive postconviction petition. People v. Bailey,

2017 IL 121450, ¶ 13;People v. Handy, 2019 IL App (1st) 170213, ¶ 27, pet. for leave to appeal

pending, No. 125827 (filed Mar. 3, 2020).

¶ 16   In People v. Leon Miller, 202 Ill. 2d 328 (2002), our supreme court upheld a trial court

decision to sentence a defendant who was 15 at the time of his offense(s) and tried as an adult to

50 years’ imprisonment, despite the statutory requirement of natural life sentence for two or more

murders.The supreme court agreed with the trial court that a natural life sentence would have been

disproportionate because it would have resulted from the interaction of three statutesmandating

that certain juveniles be tried as adults, basing criminal liability on accountability, and requiring

natural life imprisonment for two or more murders.Id. at 340.

       “We agree with defendant that a mandatory sentence of natural life in prison with no

       possibility of parole grossly distorts the factual realities of the case and does not accurately

       represent defendant’s personal culpability such that it shocks the moral sense of the

       community. This moral sense is particularly true, as in the case before us, where a 15-year-

       old with one minute to contemplate his decision to participate in the incident and stood as

       a lookout during the shooting, but never handled a gun, is subject to life imprisonment with

       no possibility of parole—the same sentence applicable to the actual shooter. Our decision

       does not imply that a sentence of life imprisonment for a juvenile offender convicted under

       a theory of accountability is never appropriate. It is certainly possible to contemplate a

       situation where a juvenile offender actively participated in the planning of a crime resulting



                                                -6-
No. 1-17-1274


       in the death of two or more individuals, such that a sentence of natural life imprisonment

       without the possibility of parole is appropriate. However, that is not the case before this

       court ***.” Id.at 341.

¶ 17   In People v. Harris, 2018 IL 121932, ¶¶ 1, 16, 50, a defendant sentenced to a mandatory

76 years’ imprisonment for first degree murder, attempted first degree murder, and aggravated

battery with a firearm committed when he was 18 years old asked our supreme court “ ‘to extend

the bright line rule of Miller to young adults ages 18 to 21.’ ”Id.¶ 50. However, the Harris court

rejected the facial constitutional challenge and declined to extend Miller. While the Harris

defendant argued “that emerging scientific research on the neurological development of young

adults supports extending Miller to adults under the age of 21,” the supreme court found that “the

line drawn by the Supreme Court at age 18 was not based primarily on scientific research” but was

a categorical rule based on society’s use of 18 as the threshold between childhood and adulthood

for various purposes.Id. ¶¶ 59-60. “New research findings do not necessarily alter that traditional

line between adults and juveniles.” Id.¶ 60. The supreme court found an as-applied challenge to

the sentence to be premature, noting that “the record here does not contain evidence about how the

evolving science on juvenile maturity and brain development that helped form the basis for the

Miller decision applies to defendant’s specific facts and circumstances.” Id.¶ 46.

¶ 18   Since Harris, our supreme court has held that

       “to prevail on a claim based on Miller and its progeny, a defendant sentenced for an offense

       committed while a juvenile must show that (1) the defendant was subject to a life sentence,

       mandatory or discretionary, natural or de facto, and (2) the sentencing court failed to




                                               -7-
No. 1-17-1274


       consider youth and its attendant characteristics in imposing the sentence.” (Emphasis

       added.) People v. Buffer, 2019 IL 122327, ¶ 27.

¶ 19   Upon being directed by our supreme court to reconsider its decision in light of Harris, the

Housecourt reiterated its finding that a 19-year-old offender’s life sentences for double

murderwere unconstitutional as applied for being disproportionate.People v. House, 2019 IL App

(1st) 110580-B, ¶¶ 4, 27, 32, 66, appeal allowed, No. 125124 (Ill. Jan. 29, 2020).

       “While defendant was not a juvenile at the time of the offense, his young age of 19 is

       relevant under the circumstances of this case. As in Leon Miller, defendant’s sentence

       involved the convergence of the accountability statute and the mandatory natural life

       sentence. We acknowledge that the offender in Leon Miller was 15, never handled a

       firearm, and had less than a minute to consider the implications of his participation. In the

       present case, the State’s evidence at trial established that defendant was not present at the

       scene of the murder but merely acted as a lookout near the railroad tracks. There was no

       evidence that defendant helped to plan the commission but instead took orders from higher

       ranking [gang] members. While defendant had a greater involvement in the commission of

       the offenses than the defendant in Leon Miller, after considering the evidence and

       defendant’s relevant culpability, we question the propriety of a mandatory natural life

       sentence for a 19-year-old defendant convicted under a theory of accountability. Although

       defendant acted as a lookout during the commission of the crime and was not the actual

       shooter, he received a mandatory natural life sentence, the same sentence applicable to the

       person who pulled the trigger. Defendant is serving the same mandatory sentence of natural

       life as Verser, a codefendant who participated in the shooting of the victims, while



                                               -8-
No. 1-17-1274


       Weatherspoon, a codefendant with the similar culpability as defendant has been released

       from the penitentiary following resentencing because Weatherspoon was 17 years old

       during the commission of the murders.” Id.¶ 46.

¶ 20   In People v. Ramsey, 2019 IL App (3d) 160759, ¶¶ 4, 7, 23, this court rejected a

proportionate-penalties challenge to a natural life sentence by a defendant who was 18 at the time

of his offenses. The Ramsey court noted that the House court

       “based its decision in part on evolving science regarding brain development, which has the

       effect of blurring the line drawn at 18 years of age that demarcates adulthood for legal

       purposes. [Citation.] However, the facts of House are markedly different from those in the

       instant case. Significantly, House was convicted on an accountability theory, and he was

       not present at the scene of the murders; rather, he acted as a lookout nearby, and no

       evidence was presented to indicate that he aided in the planning of the murders. [Citation.]

       In contrast, Ramsey was a solo actor who sexually assaulted and killed one minor and then

       broke into a residence and shot four other minors, killing one. These are not circumstances

       that warrant the type of leniency House received.” Id.¶ 23 (citing House, 2019 IL App (1st)
110580-B, ¶ 65).

See also Handy, 2019 IL App (1st) 170213, ¶¶ 1, 38, 40, 42 (rejecting an 18-year-old offender’s

as-applied proportionate penalties challenge to his 60-year prison sentence and affirming the denial

of leave to file a successive petition, at least in part because the House defendant was a mere

lookout while the Handy defendant active participated in his offenses).

¶ 21   Here, defendant has an actual sentence of natural life imprisonment rather than a de facto

life sentence (see Buffer, 2019 IL 122327, ¶ 40 (a prison sentence of more than 40 years is a



                                               -9-
No. 1-17-1274


de facto life sentence)) and that sentence was mandatory in the sense that, as in House, the trial

court had no discretion to impose a shorter sentence.House, 2019 IL App (1st) 110580-B, ¶ 64. On

the other hand, defendant was a24-year-old adult—no longer a teenager as inHouse—whenhe

committed the murders of Harb and Tayeh. Moreover, defendant personally killed Harb and

Tayeh,rather than being found guilty based on accountability as inLeon Miller orHouse. In sum,

we cannot say about defendant what this court said about House in granting relief:

       “[W]hile clearly no longer a juvenile, defendant, at age 19 years and 2 months, was barely

       a legal adult and still a teenager when he committed these offenses. His youthfulness is

       relevant when considered alongside his participation in the actual shootings. Defendant’s

       presentence investigation report showed that his only prior offenses were possession of a

       controlled substance with intent to deliver. Defendant did not have a criminal history of

       committing violent crimes.” House, 2019 IL App (1st) 110580-B, ¶ 63.

¶ 22   Lastly, we notethat defendant is not arguing that his sentence is disproportionate due solely

to his age at the time of the offense but also due to his diagnosed personality disorder.Detailed

evidence of that diagnosis is in the trial court record in the form of Dr. Heinrich’s sentencing

testimony and related exhibits. Thus, we find that the circuit court had, and we have, an ample

record upon which to evaluate defendant’s as-applied challenge to his sentence for the requisite

cause and prejudice. It is axiomatic that personalityor behavioral disorders may be aggravating as

well as mitigating factors in sentencing.People v. Baez, 241 Ill. 2d 44, 122-23 (2011); People v.

Wheeler, 2019 IL App (4th) 160937, ¶ 44. Moreover, in one of the cases that led toMiller, the

Supreme Court noted the difference




                                              - 10 -
No. 1-17-1274


        “between the juvenile offender whose crime reflects unfortunate yet transient immaturity,

        and the rare juvenile offender whose crime reflects irreparable corruption. [Citation.] As

        we understand it, this difficulty underlies the rule forbidding psychiatrists from diagnosing

        any patient under 18 as having antisocial personality disorder, a disorder also referred to

        as psychopathy or sociopathy, and which is characterized by callousness, cynicism, and

        contempt for the feelings, rights, and suffering of others.” Roper v. Simmons, 543 U.S. 551,

        573 (2005).

The fact that Dr. Heinrich diagnosed defendant with a personality disorder—including being “self-

centered and socially intolerant” as well as “aware of and inconsiderate of the feelings of others”

(albeit not antisocial personality disorder particularly)—when he was nearly 27 years old, and

attributed his actions two years earlierto that disorder, militates against attributing his fatal actions

in this case to transient immaturity.

¶ 23    Despite defendant’s argument that the law interpreting and applying Miller v. Alabama is

evolving across the nation, we conclude that the law is sufficiently resolved in Illinois for the

circuit court and this court to assess defendant’s motion to file a successive postconviction petition

and conclude that he has not shown the requisite prejudice for filing a successive petition.



¶ 24                                     IV. CONCLUSION

¶ 25    Accordingly, we affirm the judgment of the circuit court.

¶ 26    Affirmed.




                                                 - 11 -
No. 1-17-1274



                                  No. 1-17-1274


Cite as:                 People v. McClurkin, 2020 IL App (1st) 171274


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 97-CR-
                         26539; the Hon. Thomas V. Gainer Jr., Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Erin Sostock, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan
for                      J. Spellberg, Annette Collins and Brian K. Hodes, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                       - 12 -